USCA11 Case: 21-11689      Date Filed: 11/16/2021   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11689
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
EVERETTE JAMEL TAYLOR,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 1:94-cr-01011-AW-GRJ-1
                   ____________________
USCA11 Case: 21-11689            Date Filed: 11/16/2021         Page: 2 of 7




2                         Opinion of the Court                      21-11689


Before JORDAN, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
       Everette Taylor appeals the district court’s denial of his
motion for a reduction in sentence under § 404 of the First Step
Act. 1 He argues that he is entitled to a sentence reduction
because he would be subject to a reduced statutory penalty under
the Fair Sentencing Act. After review, we affirm.
                          I.        Background
        In 1995, a jury found Taylor guilty of one count of
conspiracy to possess with intent to distribute and distribution of
cocaine and crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1),
and 846. Neither the indictment nor the verdict form specified
the amount of drugs that Taylor was found to have possessed or
distributed.
      Taylor’s presentence investigation report (“PSI”) indicated
that he was responsible for 5,979.36 grams of crack cocaine.
Because Taylor had two prior felony drug convictions for delivery
of cocaine and possession of cocaine, he was subject to a


1 The First Step Act, enacted in 2018, “permits district courts to apply
retroactively the reduced statutory penalties for crack-cocaine offenses in the
Fair Sentencing Act of 2010 to movants sentenced before those penalties
became effective.” United States v. Jones, 962 F.3d 1290, 1293 (11th Cir.
2020); see also First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat.
5194, 5222.
USCA11 Case: 21-11689        Date Filed: 11/16/2021    Page: 3 of 7




21-11689               Opinion of the Court                       3

“mandatory term of life imprisonment without release.” See 21
U.S.C. § 841(b)(1)(A) (1994) (providing that where the offense
involves 50 grams or more of a mixture or substance of cocaine
base, and the defendant has “two or more prior convictions for a
felony drug offense . . . , such person shall be sentenced to a
mandatory term of life imprisonment without release . . . .”).
       Taylor objected to the amount of crack cocaine
attributable to him. Relatedly, he argued that the amount of
drugs which could be fairly attributable to him was not sufficient
to trigger § 841(b)(1)(A), and, therefore, the statutory life term
should not apply to him.
        At sentencing, the district court overruled Taylor’s
objections to the PSI, finding, in relevant part, that the amount of
drugs was “amply supported by the testimony” at trial. The
district court sentenced Taylor to life imprisonment, explaining
that the sentence was “based on the present statutory
requirement, the mandate, based upon [Taylor’s] prior criminal
history and record.” The court’s Statement of Reasons indicated
that it “adopt[ed] the factual findings” in the PSI.
       In 2019, Taylor filed a pro se 18 U.S.C. § 3582(c)(2) motion
to reduce his sentence, arguing that he was eligible for a reduction
in sentence under the First Step Act because, under the reduced
penalties of the Fair Sentencing Act, the maximum sentence he
would have faced was 25 years’ imprisonment rather than life.
USCA11 Case: 21-11689        Date Filed: 11/16/2021     Page: 4 of 7




4                      Opinion of the Court                21-11689

      Applying our decision in United States v. Jones, 962 F.3d
1290 (11th Cir. 2020), the district court denied Taylor’s
§ 3582(c)(2) motion, finding that Taylor was not eligible for relief
because the Fair Sentencing Act would not have benefitted him as
he would have faced the same sentence under the Act. This
appeal followed.
                       II.      Discussion
       Taylor argues that the district court abused its discretion
when it concluded that he did not qualify for a reduction under
the First Step Act. He maintains that neither the indictment, the
verdict, nor the judgment mentioned any drug quantity, and the
sentencing court did not make a specific finding that it relied on
the 5,979.36 grams of crack cocaine when determining the
applicable statutory penalty. Rather, he argues that we must
presume that the sentencing court found him responsible for only
50 grams of crack cocaine because that was the minimum
necessary to trigger the relevant statutory penalty.
        We review a district court’s authority to modify a sentence
de novo. Jones, 962 F.3d at 1296. We review the district court’s
denial of a movant’s request for a reduced sentence under the
First Step Act for an abuse of discretion. Id. “A district court
abuses its discretion when it ‘applies an incorrect legal standard.’”
Id. at 1304 (quoting Diveroli v. United States, 803 F.3d 1258, 1262
(11th Cir. 2015)).
USCA11 Case: 21-11689         Date Filed: 11/16/2021     Page: 5 of 7




21-11689                Opinion of the Court                         5

        Generally, district courts lack the inherent authority to
modify a term of imprisonment but may do so to the extent that a
statute expressly permits. 18 U.S.C. § 3582(c)(1)(B). The First
Step Act expressly “permits a district court that imposed a
sentence for a covered offense to impose a reduced sentence as if
sections 2 and 3 of the Fair Sentencing Act . . . were in effect at the
time the covered offense was committed.” Jones, 962 F.3d at 1297
(quotation omitted). However, a district court is precluded from
reducing a sentence “[i]f the movant’s sentence would have
necessarily remained the same had the Fair Sentencing Act been
in effect.” Id. at 1303. Further, in determining what a movant’s
statutory penalty would have been under the Fair Sentencing Act,
the district court is bound by a previous drug-quantity finding
that was used to determine the movant’s statutory penalty at the
time of sentencing, including “judge-found facts that triggered
statutory penalties that the Fair Sentencing Act later modified.”
Id. at 1303.
       As relevant here, the Fair Sentencing Act of 2010 amended
21 U.S.C. §§ 841(b)(1) and 960(b) to reduce the sentencing
disparity between crack-cocaine and powder-cocaine offenses.
See Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat.
2372. Specifically, § 2 of the Fair Sentencing Act increased the
quantity thresholds of crack cocaine necessary to trigger a 10-year
mandatory-minimum          term       of    imprisonment       under
§ 841(b)(1)(A)(iii) from 50 to 280 grams of crack cocaine. Fair
Sentencing Act § 2(a)(1)-(2); see also 21 U.S.C. § 841(b)(1)(A)(iii).
USCA11 Case: 21-11689            Date Filed: 11/16/2021         Page: 6 of 7




6                         Opinion of the Court                      21-11689

       Notably, the Fair Sentencing Act did not alter the
mandatory term of life for § 841(b)(1)(A)(iii) offenders with two
prior felony drug offenses, but the more recent First Step Act
reduced this mandatory minimum from life to 25 years’
imprisonment. See Fair Sentencing Act § 2; First Step Act, Pub.
L. No. 115-391, § 401(a)(2)(ii), 132 Stat. 5194, 5220. However, this
portion of the First Step Act is not retroactively applicable to
offenders like Taylor who were sentenced prior to the enactment
of the First Step Act. See First Step Act § 401(c), 132 Stat. at 5221.
       Although Taylor was sentenced for a covered offense
under § 841(b)(1)(A)(iii), he is not eligible for a reduction because
his sentence would have necessarily been the same even under
the Fair Sentencing Act. Jones, 962 F.3d at 1303. Specifically, the
sentencing court attributed 5,979.36 grams of crack cocaine to
Taylor (more than the necessary 280 grams under the Fair
Sentencing Act), 2 which when combined with Taylor’s two prior
felony drug offenses still triggered a mandatory life term of
imprisonment under the Fair Sentencing Act. See 21 U.S.C.


2 Taylor’s argument that the sentencing court never made a formal drug
quantity finding is undermined by the record. Taylor objected to the drug
quantity attributed to him in the PSI, and the court overruled his objection at
sentencing, concluding that the drug quantity was “amply supported” by the
record. And the sentencing court adopted the factual findings contained in
the PSI as its own. Accordingly, the sentencing court made a drug quantity
finding at Taylor’s 1995 sentencing, which the district court was bound by
when ruling on Taylor’s 2019 motion for a sentence reduction. Jones, 962
F.3d at 1303–04.
USCA11 Case: 21-11689       Date Filed: 11/16/2021   Page: 7 of 7




21-11689              Opinion of the Court                      7

§ 841(b)(1)(A)(iii). Accordingly, Taylor would not have benefitted
from the Fair Sentencing Act, and we affirm.
      AFFIRMED.